Citation Nr: 1003640	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  04-25 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 18, 1976 to May 
20, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted a claim of service 
connection for asthma and assigned an initial disability 
rating of 10 percent.

This appeal was previously before the Board in March 2007.  
The Board remanded the claim for additional development.  
That development has been completed.  The case has been 
returned to the Board for further appellate consideration


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Asthma is manifested by intermittent inhalational or oral 
bronchodilator therapy; there is no medical evidence of daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for asthma 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Codes 
6602 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed her increased rating claim in 
March 2000.  Thereafter, she was notified of the provisions 
of the VCAA by correspondence dated in March 2004 and May 
2007.  The letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing her claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
her claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in November 2009.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the May 2007 
letter.  The notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained

The Board finds that no additional action to further develop 
the record is warranted.  In this regard, the Board has 
considered the fact that, in March 2007, the Board remanded 
the case, in part, to obtain a valid and adequate VA 
examination.  Though the VA examination was partially 
performed in May 2009, the pulmonary function test was found 
to be insufficient, and was not completed due to the 
Veteran's coughing.  Though the VA attempted to reschedule 
for an additional pulmonary function test, the Veteran 
indicated that she would not be available.  She subsequently 
submitted a statement expressing her dislike of pulmonary 
function testing, the pain they caused her, and her feeling 
that an additional test was unnecessary.  The Veteran had 
refused to participate in pulmonary function testing in 2003 
as well.  As the rating criteria provides additional criteria 
passed on prescribed medication and treatment, and the 
Veteran has expressed her reluctance to participate in an 
additional pulmonary function test, no further action in this 
regard is warranted.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
Veteran's available service treatment records, Social 
Security Administration records and VA treatment records were 
obtained and associated with her claims file.  She was also 
afforded VA medical examinations in June 2000, June 2003, and 
May 2009 to assess the current nature of her claimed 
disability.

Furthermore, she has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate her claim, and she has been 
notified of VA's efforts to assist her.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this claim, staged ratings are currently in 
effect.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. 
§ 4.2(2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 2004, 207-208 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).  In addition, where there 
is a question as to which of two disability evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009)

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, a 
claim for increase shall be denied without review of the 
evidence of record.  See 38 C.F.R. § 3.655 (2009).

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimants last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has also held 
that VA's "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran 
wishes help she cannot passively wait for it in those 
circumstances where she may or should have information that 
is essential in obtaining relevant evidence.

The following rating criteria are applicable in evaluating 
the orthopedic manifestations of the Veteran's service- 
connected arthritis.

660
2
Asthma, bronchial:
Ratin
g

FEV-1 less than 40-percent predicted, or; FEV-1/FVC 
less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive 
medications
100

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids
60

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-
inflammatory medication
30

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; intermittent inhalational 
or oral bronchodilator therapy
10
Note: In the absence of clinical findings of asthma at time 
of examination, a verified history of asthmatic attacks must 
be of record. 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2009)

The explanatory comments in the Federal Register make clear, 
post-bronchodilation pulmonary function test results are to 
be used in evaluating the severity of the lung disease under 
the Schedule; however, Diagnostic Code 6602 is not included.  
See 38 C.F.R. § 4.96.



Factual Background and Analysis

As noted above the Veteran served from April 1976 to May 
1976.  In a May 1976 medical board preceding it was noted 
that she had bronchial asthma that existed prior to service.  
The medical board found that it was not aggravated by active 
duty and was found to not be incurred in the line of duty.  

In June 1998 the Veteran was awarded SSA disability benefits 
related to disabilities not before the Board.  

The Veteran filed a claim for service connection in March 
2000.  In a December 2001 rating decision the RO granted 
service connection for asthma.

During a June 2000 VA respiratory examination, the Veteran 
reported that she had no hospital stays for asthma or any 
emergency/urgent visits for asthma during her adulthood.  She 
was on inhaled Albuterol only for her asthma.  She quit 
smoking in 1998 after 25 years of smoking.  The examiner 
noted she was entirely normal on examination; she was not 
short of breath at rest or on walking to the examination room 
from the waiting room (roughly 30 meters away).  Her chest 
examination was entirely normal.  

A July 2000 spirometry examination was determined to be 
normal.  The listed results noted a FVC of 3.11, a FEV-1 of 
2.51, and a FEV-1/FVC percentage of 81.  However, these 
results were taken prior to inhaled bronchodilator.  The 
interpretation was that the spirometry was normal except for 
an elevated FEF/FIF ration that was "likely due to 
suboptimal effort."  It was noted there was no significant 
improvement with inhaled bronchodilator, though the exact 
numbers were not provided.  Lung volumes were normal and 
there was a significant diffusion impairment that was 
normalized when corrected for alveolar volume. 

In June 2002, the Veteran was seen in the Philadelphia VA 
emergency department seeking asthma medications.  Her oxygen 
saturation was 97 percent (normal). 

During an October 2002 VA initial primary care visit, the 
Veteran reported that she had two episodes of wheezing a 
month and that her asthma was controlled with albuterol, as 
needed (prn).  She had suffered from asthma since childhood 
and the main precipitants were cold weather and high 
humidity.

In June 2003, the Veteran was afforded a VA examination.  The 
examiner noted that she was not at all short of breath and 
the chest examination was unremarkable.  The Veteran stated 
that she did not like pulmonary function studies and may or 
may not show up to the one that was scheduled for her.  She 
was diagnosed with mild bronchial asthma.  A report of 
contact from the RO to the VAMC noted that she did not show 
up to the scheduled PFT, and as such, no addendum was 
forthcoming.

In February 2004 the VA gave her a PFT, however it was noted 
to be "pre-drug" and it did not include any post-drug 
results.  The pre-drug PFT showed: 


Pre-Drug Pulmonary Function Test (PFT) (Predicted)
FEV-1
100%
FVC (predicted)
97%
FEV-1/FVC
84%
Max exercise. capacity<15 ml/kg/min O2 consumption
Not 
listed

It was noted that her DCLO test was normal when corrected for 
alveolar volume, and that there was no significant change 
since July 2000.  There was no obstruction or restriction.  
Additionally, the RO requested adequate and complete PFT 
results several times, and only received the results listed 
above, and no explanation as to why post-drug PFTs were not 
obtained.  

In March 2004 a VA physician noted that the Veteran was being 
treated with an albuterol metered-dose inhaler, used once a 
week, for treatment of her asthma.  She was stable on this 
dose.  In May 2004 she noted to a VA optometrist that she was 
prescribed flunisolide nasal spray for every day use.  

In a June 2004 VA treatment note she was noted to be "using 
5-7 [times] a week."  The medication listed was albuterol 
metered dose inhaler, and she was directed to add Azmacort (a 
metered-dose inhaler containing a corticosteroid) to the 
regime.  In a September 2004 VA treatment note, she was noted 
to have seasonal allergies and asthma.  At the time, her 
asthma was stable on meter-dose inhalers.  She was to use 
albuterol and Azmacort as directed.  

A January 2005 letter from Dr. M.S.S. to Dr. M. B. noted the 
Veteran had otological issues and allergy testing revealed 
multiple positive inhalant allergies, for which she was 
prescribed a topical corticosteroid.  Dr. M.S.S. additionally 
noted that she did not take the corticosteroid out of fear 
and that she had recently been treating in an E.R. for 
exacerbation of her allergies.  The physician again 
prescribed corticosteroids for her allergic reactions, and 
elicited a promise from the Veteran that she would take them 
this time.

In a March 2005 new patient visit, S.G.K., M.D., noted that 
the Veteran was taking Azmacort, roughly once a week.  She 
was noted to use Albuterol for symptom relief approximately 
twice a week.  On examination, the chest revealed normal 
expansion, and was clear to auscultation and percussion, 
without wheezes, rhonchi or rales.  He noted she would be 
given Advair 100/50 on puff every 12 hours.  He also noted 
that she would have a batter of PFTs obtained.  The private 
records from private physician Dr. S.G.K. were sent in 
October 2008, after a second request, and no PFTs were 
included in the records. 

March 2005 VA outpatient treatment records VA reflect that 
the Veteran reported that her asthma was improving on steroid 
burst, inhalers.  On physical examination, the lungs were 
clear to auscultation, she was not short of breath and did 
not have dyspnea on exertion.  She was directed to complete 
her steroid burst as directed and to use Pulmicort (a 
metered-dose inhaler containing a corticosteroid ) and 
Rhinocort (treatment for nasal congestion) as directed.  
Again, there was no indication of the frequency with which 
she was to use her inhalers, as they were not prescribed 
through the VA.

An April 2005 letter from Dr. S.G.K. noted that her asthma 
was treated with albuterol for symptom relief once to twice a 
week.  He also noted she had never been hospitalized or 
required an emergency visit for asthma.  He noted a 30 year 
history of smoking, stopping in roughly 2000.  She reported 
she used albuterol for symptom relief twice a week and that 
she had been given Advair 100/50 (contains a corticosteroid) 
and told to discontinue Azthmacort and to continue using 
albuterol as needed for symptom relief only.  In a May 2005 
letter from Dr. S.G.K. she was noted to be on Azmacort, two 
puffs once a week, and she used albuterol twice a week.  She 
reported she had never been hospitalized or required an 
emergency visit for asthma.  Pulmicort was prescribed, and 
Azmacort was discontinued.  

In April 2006 the Veteran reported improvement on inhalers, 
prescribed through the District Health Center.  She was on 
Albuterol, Flunisolide and Pulmicort as directed.  

In a November 2006 VA treatment note the Veteran was noted to 
be prescribed flunisolide nasal spray (a corticosteroid used 
to treat allergy symptoms).  

In May 2007 the Veteran submitted a statement that her 
allergies trigger attacks and wheezing which worsen her 
asthma.  She complained that she did not like to take PFTs as 
she felt they made her suffer, and she noted that she would 
"not subject [herself] to that again without prior 
hospitalization."

In November 2007 VA treatment note the Veteran was receiving 
her medications through the District Health Center.  She 
reported using inhalers, Nasalide, loratidine 
(antihistamine).  There was no indication as to the 
prescribed frequency with which she should use her inhalers.  

In November 2008 the Veteran submitted a statement saying 
that she was treated in the emergency room due to her asthma, 
rhinitis and vertigo.  She did not provide the date of this 
E.R. visit.  

May 2009 medical records from private physician D.L.R., M.D., 
show that the Veteran was prescribed Albuterol, two puffs 
every four to six hours as needed for shortness of breath.  
He noted she had extrinsic asthma (allergic asthma) without 
mention of status asthmaticus (acute exacerbation).

The veteran was given private spirometry examination in 
January 2009 and February 2009.  There is no indication if 
these tests were given pre- or post-bronchodilator.  The 
results were:

January 30, 2009 Pulmonary Function Test (PFT) (Predicted)
FEV-1
114%
FVC (predicted)
105%
DLCO (SB) 
Not 
listed
FEV-1/FVC
86%
Max exercise. capacity<15 ml/kg/min O2 consumption
Not 
listed

February 27, 2009  Pulmonary Function Test (PFT) 
(Predicted)
FEV-1
128%
FVC (predicted)
134%
DLCO (SB) 
Not 
listed
FEV-1/FVC
76%
Max exercise. capacity<15 ml/kg/min O2 consumption
Not 
listed

In February 2009 Dr. D.L.R. noted that the Veteran had a 
history of asthma, once or twice a month, with some wheeze, 
but that easily responds to metered-dose inhalers.  He noted 
she had recently been to the ER with a UTI.  At the time she 
was only on Albuterol, two puffs every four to six hours as 
needed for shortness of breath.  She was assessed to have 
well-controlled asthma.  She was started on a course of 
steroid and antibiotics for her chronic rhinitis.  

In May 2009 the Veteran was afforded a VA examination; her 
claims file was reviewed in conjunction with the examination.  
The examiner noted that a February 2009 VA primary care note 
stated "asthma history; several ER, last July.  No 
admissions"  However, when he asked her about her ER visits 
she stated she had no recollection of any ER visits or the 
reasons for the visits.  She stated she believed she was 
treated at Elkins Park emergency room.  She did not report 
any episodes of respiratory failure per week.  She stated she 
used a Mometasone inhaler once or twice a week and her 
albuterol inhaler approximately three times a week.  She then 
stated she had not been seen in an ER for years.  He noted 
she apparently does "not require any specific visits to a 
physician for required care of exacerbations as she is 
careful to take her inhaled" medications as needed.  She was 
given systemic prednisone for her allergic rhinitis, not for 
her asthma, although she stated it helped her asthma as well.  
He noted she was sent to have a PFT but she could not finish 
the test because she was coughing due to her chronic 
rhinitis.  The testing was insufficient to make any statement 
regarding her asthma.  He could not complete the pulmonary 
examination because after the very first percussion of his 
finger on her thorax she complained of pain, which she 
attributed to her fibromyalgia.  He noted that auscultating 
the lungs showed that they were clear without wheezing even 
with forced expirations.  She was diagnosed with asthma, and 
he noted her PFTs showed normal spirometry without 
bronchodilator response.  

The May 2009 PFT, which the VA examiner stated was 
insufficient, noted a FEV-1/FVC percentage of 65.  There was 
no indication if it was given pre- or post-bronchodilator.  
The interpreter noted that the spirometry showed a moderately 
severe impairment with obstruction, but that coexistent 
restriction could not be excluded without lung volumes.  A 
significant decline was noted in the FEV-1 and FVC levels 
since 2004.

The VA attempted to reschedule the Veteran for a new PFT 
because the results were insufficient because of her 
inability to complete the test due to coughing.  A report of 
contact noted that they attempted to reschedule her in 
October 2009 but that she stated she would be out of town and 
would not return until November 2009.  They then attempted to 
reschedule her at a date after she returned in November 2009.  
She stated that that date was also unacceptable, and stated 
she would be going out of town again immediately after her 
return from the first trip.  She was informed that the VAMC 
could not hold her claim past her return date (from the 
second trip out of town) and that she would have to contact 
the RO.  She agreed that she would contact the RO.  

In October 2009 she submitted a statement expressing her 
"hesitation involving the re-examination of a Pulmonary 
functions test."  She stated that the last three tests, 
including the May 2009 test, caused her distress and pain.  
She continued that it was unfair that she be subjected to the 
PFTs as they left her in pain and needing to take her 
medications.  She felt that there was sufficient proof in her 
records for us to decide the claim in her favor, and 
requested an "increased rating with sinus rhinitis a 
contributing factor connected to asthma."  The Veteran is 
only service connected for asthma. 

Analysis

Initially, the Board notes that the PFTs associated with this 
examination were either done pre-bronchodilator or there is 
no indication as to whether they were done pre- or post-
bronchodilator.  Pursuant to 38 C.F.R. § 4.96, post-
bronchodilation pulmonary function test results are to be 
used in evaluating the severity of the lung disease under the 
Schedule, for many pulmonary disorders; however, Diagnostic 
Code 6602, under which the Veteran is rated, is not included.  
Unfortunately, the Veteran has repeatedly made known her 
reluctance (her unwillingness to reschedule in 2009 and her 
October 2009 statement that she felt an additional PFT was 
unnecessary) and unwillingness (her statement in June 2003 
that she might choose not to participate in a PFT and then 
not showing up to her scheduled July 2003 PFT) to participate 
in PFTs, even though the tests would better assist VA in 
assessing her disability.  

The available PFT results include a FEV-1/FVC percentage 
range from 65 (noted to be an insufficient test due to 
coughing) to 86.  Her FEV-1 percentage rage was from 100 to 
128 predicted. 

The criteria listed under diagnostic code 6602 includes that 
10 percent will be assigned to Veterans who use intermittent 
inhalational or oral bronchodilator therapy.  The medical 
records show she has consistently been treated with metered-
dose inhalers, which she used once to three times a week.  A 
30 percent rating would apply if she used daily inhalational 
or oral bronchodilator therapy.  There was an indication that 
she would be prescribed Advair for use every twelve hours and 
Pulmicort for use every twelve hours.  However, it was noted 
that these doses were changed due to an acute attack, the 
development of sinusitis, and the next time she reported the 
frequency of use of her prescribed medications, the Veteran 
noted she only needed to use her inhaler once or twice a week 
and her albuterol three times a week.  The Veteran indicated 
to the May 2009 VA examiner that she was taking a mometasone 
inhaler once or twice a week; however, from a review of the 
records, there is no indication from a prescribing physician 
that she has been prescribed mometasone though Dr. D.L. noted 
she had reported taking it in the past.  His January 2009 
note showed that it was not a current prescription.  There is 
also an indication she was on fluticasone furoate NA, but 
again no indication that he had prescribed the medication.  
Both are used to reduce inflammation due to her nonservice-
connected sinusitis/seasonal rhinitis.  A 30 percent rating 
can be assigned based on inhalational anti-inflammatory 
medication.  However, as the medication is being prescribed 
for a nonservice-connected disorder, there is no basis to 
assign a higher rating.  

The Board considered staged ratings under Hart v. Mansfield, 
21 Vet. App. 505 (2007), but concludes that staged ratings 
are not warranted.

The Veteran's written statements, and comments made during VA 
examinations and treatment reveal that she reports 
experiencing asthma symptoms such as coughing and wheezing, 
and shortness of breath upon walking straight up a steep 
flight of stairs.  The Board notes that in adjudicating a 
claim the Board must assess the competence and credibility of 
the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  In addition, the Board acknowledges that the Veteran 
is competent to give evidence about what she experiences; for 
example, she is competent to report that she experiences 
certain symptoms, such as his problems with wheezing and 
shortness of breath.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  The Board finds the Veteran to be credible in 
her reports of the symptoms she experiences.  However, the 
Board notes that the medical evidence of record describes an 
asthma disability that is consistent with the 10 percent 
rating she was assigned.

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the Veteran's disability picture is not so unusual or 
exceptional in nature as to render her schedular rating 
inadequate.  The Veteran's asthma disability has been 
evaluated under the applicable diagnostic code that has 
specifically contemplated the level of occupational 
impairment caused by her bronchial asthma disability, 
including a statement from a physician that she should not 
work in dusty environments.  The evidence does not reflect 
that the Veteran's asthma disability, alone, has caused 
marked interference with employment, or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for asthma is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


